Exhibit 10.26

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT is made and dated as of March 21, 2017, and is
entered into by and among (a) VERASTEM, INC., a Delaware corporation
(“Verastem”), and each of its Qualified Subsidiaries (hereinafter collectively
referred to as the “Borrower”), (b) the several banks and other financial
institutions or entities from time to time parties to this Agreement
(collectively, referred to as “Lender”), and (c) HERCULES CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent and collateral
agent for itself and the Lender (in such capacity, the “Agent”).  

RECITALS

A.Borrower has requested Lender to make available to Borrower a loan or loans in
an aggregate principal amount of up to Twenty-Five Million Dollars
($25,000,000.00) (the “Term Loan”); and

B.Lender is willing to make the Term Loan on the terms and conditions set forth
in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

1.1Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third-party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property (in each case subject to the provisions of
Section 7.12) and which grants Agent a perfected first priority security
interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H, which account numbers shall be redacted for security
purposes if and when filed publicly by the Borrower.

“ACH Failure” means (i) the failure of the Automated Clearing House (ACH) system
to effect a transfer of funds requested by Lender to be used to satisfy all or
part of Borrower’s obligations to pay principal and interest due hereunder or
(ii) a failure by Lender to initiate debit entries for the periodic payments of
such principal or interest.

“Advance(s)” means a Term Loan Advance.

“Advance Date” means the funding date of any Advance.





1

--------------------------------------------------------------------------------

 



“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, which account numbers shall be redacted
for security purposes if and when filed publicly by the Borrower.

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
ten percent (10%) or more of the outstanding voting securities of another Person
or (c) any Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held by another
Person with power to vote such securities.  As used in the definition of
“Affiliate,” the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Agent” has the meaning given to it in the preamble to this Agreement.

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Amortization Date” means November 1, 2018; provided however, if the Interest
Only Extension Conditions are satisfied on or prior to November 1, 2018,
then “Amortization Date” shall mean May 1, 2019.

“Assignee” has the meaning given to it in Section 11.13.

“Board” means Borrower’s board of directors or any duly qualified subcommittee
thereof, as applicable.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

“Cash” means all cash, cash equivalents and liquid funds.

“Change in Control” means any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the 1934 Act, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
1934 Act) of more than fifty percent (50%) of the equity interests of Verastem
entitled to vote for members of its Board on a fully diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right).     

“Claims” has the meaning given to it in Section 11.10.





2

--------------------------------------------------------------------------------

 



“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means the property described in Section 3.

“Common Stock” means the common stock, $0.001 par value per share of Verastem.

“Confidential Information” has the meaning given to it in Section 11.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Designated Foreign Subsidiary” means any Foreign Subsidiary, individually, and
in the aggregate with other Foreign Subsidiaries, which owns personal property
and assets, in each case determined as of the most recent fiscal year end, in an
amount less than ten percent (10.0%) of all of the personal property and assets
of Verastem.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary or
Excluded Subsidiary.

“Due Diligence Fee” means Twenty-Thousand Dollars ($20,000.00), which fee is due
to Lender on or prior to the Closing Date, and shall be deemed fully earned on
such date regardless of the early termination of this Agreement.

“Eligible Foreign Subsidiary” means any Foreign Subsidiary (which is not a
Designated Foreign Subsidiary) whose execution of a Joinder Agreement would not
result in a material adverse tax consequence to Borrower and whom Agent elects
to join as a Borrower.





3

--------------------------------------------------------------------------------

 



“ERISA”  means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Event of Default” has the meaning given to it in Section 9.

“Excluded Account” means (i) any Account (including, for the avoidance of doubt,
any cash, cash equivalents, or other property contained therein) to the extent,
and for so long as, such Account is pledged and used exclusively to secure
performance of obligations arising under clauses (vi) and (xiv) of the defined
term “Permitted Liens”, and whether such pledge is by escrow or otherwise, (ii)
accounts used solely to fund payroll or employee benefits, (iii) withholding
tax, benefits, trust, escrow, or fiduciary accounts, and (iv) other Accounts
that have an aggregate balance not to exceed One Hundred Thousand Dollars
($100,000.00) for all such Accounts at any time and (v) deposit, securities,
commodity or similar accounts in jurisdictions outside the United States of
America that have an aggregate balance not to exceed One Hundred Thousand
Dollars ($100,000.00) for all such accounts at any time.  

“Excluded Subsidiary” means Verastem Securities Company, a Massachusetts
securities corporation, which is a Subsidiary of Borrower that has applied or is
in the process of applying to be classified as a “security corporation” under
Massachusetts General Laws Ch. 63, Section 38B(a), as amended, supplemented
and/or modified.

“Excluded Taxes” shall mean (i) taxes imposed on or with respect to Lender’s
overall net or gross income or gross receipts, or franchise taxes imposed in
lieu of the foregoing, by any jurisdiction in which Lender is resident, has a
branch or otherwise has any other former or present connection (other than any
connection solely attributable to this Agreement), (ii) branch profits taxes,
(iii) any withholding taxes imposed on Lender with respect to the payments it is
entitled to receive hereunder pursuant to laws in effect on the date it becomes
a party to this Agreement (which in the case of any permitted assignee of
Lender, shall mean the date as of which Lender’s rights and obligations under
this Agreement are assigned to such Person), (iv) Taxes attributable to Lender’s
failure to comply with Sections 7.10(b) and 7.10(c), (v) any U.S. federal
withholding taxes imposed on Lender under FATCA, and (vi) any U.S. federal
backup withholding tax.

“Facility Charge” means Seventy-Five Thousand Dollars ($75,000.00).

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any applicable intergovernmental
agreement with respect thereto and applicable official implementing guidance
thereunder.

“Financial Statements” has the meaning given to it in Section 7.1.

“Foreign Subsidiary” means any Subsidiary that is not a “United States person”
within the meaning of Section 7701(a)(3) of the Code.





4

--------------------------------------------------------------------------------

 



“Foreign Subsidiary HoldCo” means any (a) Domestic Subsidiary substantially all
the assets of which consist, directly or indirectly, of equity interests (or
equity interests and indebtedness) of one or more Foreign Subsidiaries that are
treated as a controlled foreign corporation within the meaning of Section 957 of
the Code, or (b) Subsidiary that is disregarded for U.S. federal income tax
purposes and substantially all the assets of which consist, directly or
indirectly, of equity interests (or equity interests and indebtedness) of one or
more Foreign Subsidiaries that are treated as a controlled foreign corporation
within the meaning of Section 957 of the Code.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, consistently applied, except that for
purposes of the classification of operating leases (other than with respect to
Section 7.1), GAAP shall be determined on the basis of such principles in effect
on the Closing Date.  For purposes of Section 7.1, GAAP shall be determined on
the basis of such principles in effect on the Closing Date and consistent with
those used in the preparation of the most recent audited or unaudited financial
statements filed with the Securities and Exchange Commission in a Form 10-K or
Form 10-Q (with such changes as are permitted to be made to GAAP pursuant to
Section 7.1).  

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within ninety (90) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) all Contingent Obligations; provided that Indebtedness
shall not include (i) prepaid or deferred revenue arising in the ordinary course
of business and (ii) endorsements of checks or drafts arising in the ordinary
course of business.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Interest Only Extension Conditions” means satisfaction of each of the following
events:  (a) no default or Event of Default shall have occurred; and
 (b) confirmation by Agent and Lender that Borrower has received, after the
Closing Date but on or prior to November 1, 2018, unrestricted and unencumbered
net cash proceeds in a minimum amount of at least Twenty Million Dollars
($20,000,000) in connection with either (i) the issuance and sale by Borrower of
its equity securities or Subordinated Indebtedness with investors reasonably
acceptable to Agent, and/or (ii) ongoing commercial partnerships reasonably
acceptable to Agent with Persons reasonably acceptable to Agent.





5

--------------------------------------------------------------------------------

 



“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.  The amount of any
Investment at any time shall be the original principal amount thereof less all
dividends, distributions, interest payments, returns of principal or equity or
other amount received on the sale or disposition of such Investment on or before
such time and shall, if made by the transfer or exchange of assets other than
cash, be deemed to have been made in an amount equal to the fair market value of
such assets at the time of such Investment

“Joinder Agreements” means for each Qualified Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as Exhibit
G.

“Lender” has the meaning given to it in the preamble to this Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest; provided that in no event
shall an operating lease entered into in the ordinary course of business or any
precautionary UCC filings made pursuant thereto by an applicable lessor or
lessee, be deemed to be a Lien.

“Liquidity Requirement” shall have the meaning assigned to such term in Section
7.15.  

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the Notes (if any),  the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, any subordination agreement, and any other documents
executed in connection with the Secured Obligations or the transactions
contemplated hereby, as the same may from time to time be amended, modified,
supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or Lender to enforce any of its rights or remedies with
respect to the Secured Obligations; or (iii) the Collateral or Agent’s Liens on
the Collateral or the priority of such Liens.

“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.

“Milestone Event” shall mean that (a) no Event of Default shall have occurred,
and (b) Agent shall have confirmed, in Agent’s reasonable discretion, on or
prior to September





6

--------------------------------------------------------------------------------

 



20, 2017, that Borrower has achieved the pre-specified primary endpoint in a
Phase III clinical study evaluating the safety and efficacy of Duvelisib in the
treatment of patients with relapsed/refractory chronic lymphocytic leukemia or
small lymphocytic lymphoma.

“Note(s)” means a promissory note or promissory notes to evidence Lender’s Loans
substantially in the form of Exhibit B.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America or any other country.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to Two Hundred Thousand Dollars ($200,000) outstanding
at any time secured by a Lien described in clause (vii) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed the cost of the
Equipment financed with such Indebtedness; (iv) Indebtedness to trade creditors
incurred in the ordinary course of business, and Indebtedness incurred in the
ordinary course of business with corporate credit cards (including travel and
entertainment expenses and similar expenses incurred in the ordinary course of
business); (v) Indebtedness that also constitutes a Permitted Investment; (vi)
Subordinated Indebtedness; (vii)  reimbursement obligations in connection with
letters of credit and cash management services (including credit cards, debit
cards and similar instruments) that are secured by Cash and issued on behalf of
the Borrower or a Subsidiary thereof in an amount not to exceed Three Hundred
Thousand Dollars ($300,000) at any time outstanding, (viii) other unsecured
Indebtedness in an amount not to exceed Two Hundred Thousand Dollars ($200,000)
at any time outstanding, (ix) intercompany Indebtedness as long as either (A)
each of the Subsidiary obligor and the Subsidiary obligee under such
Indebtedness is a Qualified Subsidiary that has executed a Joinder Agreement or
(B) neither the Subsidiary obligor nor the Subsidiary obligee under such
Indebtedness is a Borrower, and (x) extensions, refinancings, renewals,
modifications, amendments, restatements, or amendments and restatements of any
items of Permitted Indebtedness, provided that the principal amount is not
increased or the terms modified do not impose materially more burdensome terms
upon Borrower or its Subsidiary, as the case may be.

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a)  marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof, (b)
commercial paper maturing no more than one year from the date of creation
thereof and currently having a  rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least Five Hundred Million Dollars
($500,000,000) maturing no more than one year from the date of investment
therein, (d) money market accounts, and (e) such other





7

--------------------------------------------------------------------------------

 



Investments as are described in the Board-approved investment guidelines
delivered to Agent prior to the Closing Date or with such changes as reasonably
acceptable to Agent made after the Closing Date;  (iii) Investments consisting
of the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;  (iv) Investments
accepted in connection with Permitted Transfers; (v) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
Borrower’s business; (vi) Investments consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not Affiliates, in the ordinary course of business, provided that this
subparagraph (vi) shall not apply to Investments of Borrower in any Subsidiary;
(vii) Investments consisting of loans not involving the net transfer on a
substantially contemporaneous basis of cash proceeds to employees, officers or
directors relating to the purchase of capital stock of Borrower pursuant to
employee stock purchase plans or other similar agreements approved by the Board;
(viii) Investments consisting of travel advances in the ordinary course of
business;  (ix) Investments in newly-formed Domestic Subsidiaries, provided that
each such Domestic Subsidiary enters into a Joinder Agreement promptly after its
formation by Borrower or any Subsidiary and execute such other documents as
shall be reasonably requested by Agent;  (x) intercompany Investments as long as
either (A) each of the Subsidiary investor and the Subsidiary investee under
such Investments is a Qualified Subsidiary that has executed a Joinder Agreement
or (B) neither the Subsidiary investor nor the Subsidiary investee under such
Investment is a Borrower or an Excluded Subsidiary;  (xi) Investments in Foreign
Subsidiaries approved in advance in writing by Agent; (xii)  joint ventures or
strategic alliances in the ordinary course of Borrower’s business consisting of
the nonexclusive licensing of technology, the development of technology or the
providing of technical support, provided that any cash Investments by Borrower
or any Subsidiary do not exceed Two Hundred Fifty Thousand Dollars ($250,000) in
the aggregate in any fiscal year; (xiii) Investments in the Excluded Subsidiary,
so long as an Event of Default does not exist at the time of such Investment and
would not exist after giving effect to such Investment and provided that
Borrower is, at all times, in compliance with the Liquidity Requirement; and
(xiv)  additional Investments that do not exceed Two Hundred Fifty Thousand
Dollars ($250,000) in the aggregate.

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either (A) not delinquent or (B) being contested in good
faith by appropriate proceedings and Borrower maintains adequate reserves
therefor in accordance with GAAP (to the extent required thereby); (iv) Liens
securing claims or demands of materialmen, artisans, mechanics, carriers,
warehousemen, landlords and other like Persons arising in the ordinary course of
Borrower’s business and imposed without action of such parties; provided, that
the payment thereof is not yet required; (v) Liens arising from judgments,
decrees or attachments in circumstances which do not constitute an Event of
Default hereunder; (vi) deposits to secure the performance of obligations
(including by way of deposits to secure letters of credit issued to secure the
same) under commercial supply and/or manufacturing agreements in an amount not
to exceed Five Hundred Thousand Dollars ($500,000) and the following deposits,
to the extent made in the ordinary course of business:  deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for





8

--------------------------------------------------------------------------------

 



the repayment of borrowed money) or to secure statutory obligations (other than
Liens arising under ERISA or environmental Liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; (vii) Liens on
Equipment or software or other intellectual property constituting purchase money
Liens and Liens in connection with capital leases securing Indebtedness
permitted in clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in
connection with Subordinated Indebtedness; (ix) leasehold interests in leases,
subleases, licenses or sublicenses granted in the ordinary course of business
and not interfering in any material respect with the business of the licensor;
(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due; (xi) Liens on insurance proceeds securing the payment of
financed insurance premiums that are promptly paid on or before the date they
become due (provided that such Liens extend only to such insurance proceeds and
not to any other property or assets); (xii) statutory and common law rights of
set-off and other similar rights as to deposits of cash and securities in favor
of banks, other depository institutions and brokerage firms; (xiii) easements,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business so long as they do
not materially impair the value or marketability of the related property; (xiv)
(A) Liens on Cash securing obligations permitted under clause (vii) of the
definition of Permitted Indebtedness and (B) security deposits in connection
with real property leases, the combination of (A) and (B) in an aggregate amount
not to exceed Seven Hundred Thousand Dollars ($700,000) at any time;  (xv)
sales, transfers, licenses, sublicenses, leases, subleases or other dispositions
of assets not prohibited by Section 7.8 and, in connection therewith, customary
rights and restrictions contained in agreements relating to such transactions
pending the completion thereof or during the term thereof, and any option or
other agreement to sell, transfer, license, sublicense, lease, sublease or
dispose of an asset not prohibited by Section 7.8 and (xvi)  Liens incurred in
connection with the extension, renewal or refinancing of the Indebtedness
secured by Liens of the type described in clauses (i) through (xvi) above;
provided, that any extension, renewal or replacement Lien shall be limited to
the property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced, modified, amended, restated
or amended and restated (as may have been reduced by any payment thereon) does
not increase.

“Permitted Transfers” means (i) sales, transfers or other dispositions of
Inventory in the ordinary course of business, (ii) licenses, sublicenses and
similar arrangements for the use of Intellectual Property and related assets in
the ordinary course of business and other licenses and sublicenses that could
not result in a legal transfer of title of the licensed property,  (iii)
 transfers expressly permitted under Section 7.5, 7.6 or 7.7, (iv) dispositions
of worn-out, obsolete or surplus Equipment at fair market value in the ordinary
course of business, (v) transfers by and among the Borrower and any of its
Subsidiaries, provided that such Subsidiary has entered into a Joinder Agreement
and such other documents as shall reasonably be required by Agent, (vi)
transfers by and among Subsidiaries, provided that no Subsidiary involved in
such transfer is a Borrower or an Excluded Subsidiary, (vii) the use or transfer
of cash or cash equivalents in a manner that is not prohibited by the terms of
this Agreement or the other Loan Documents and in the ordinary course of
business, (viii) transfers consisting of Permitted Liens, and (ix) other
Transfers of assets having a fair market value of not more than Two Hundred
Fifty Thousand Dollars ($250,000) in the aggregate in any fiscal year.





9

--------------------------------------------------------------------------------

 



“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Prepayment Charge” shall have the meaning assigned to such term in Section
2.4. 

“Prime Rate” is the “prime rate” as reported in The Wall Street Journal or any
successor publication thereto.

“Proposed Future Royalty Backed Indebtedness Transactions” is defined in Section
11.19 hereof.

“Qualified Subsidiary” means any direct or indirect Domestic Subsidiary (other
than the Excluded Subsidiary) or Eligible Foreign Subsidiary.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Register” shall have the meaning assigned to such term in Section 11.7(b).

“Required Lenders” means at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loan Advances then outstanding.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

“SPE” means any Subsidiary formed for the sole purpose of effectuating a
Proposed Future Royalty Backed Indebtedness Transactions.  

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole but reasonable discretion.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

“Tax” and “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any governmental authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan” shall have the meaning assigned to such term in the preamble to this
Agreement.

“Term A Loan Advance” shall have the meaning assigned to such term in Section
2.1(a).





10

--------------------------------------------------------------------------------

 



“Term B Draw Period” means the period of time commencing upon the Closing Date,
and continuing through the earliest to occur of (a) December 20, 2017, (b) the
date that is ninety (90) days after the occurrence of the Milestone Event, or
(c) an Event of Default.

“Term B Loan Advance” shall have the meaning assigned to such term in Section
2.1(a).

“Term C Draw Period” means the period of time commencing upon the occurrence of
each of (a) the Milestone Event and (b) Lender making both the Term A Loan
Advance and the Term B Loan Advance, and continuing through the earliest to
occur of (a) December 20, 2017, (b) the date that is ninety (90) days after the
occurrence of the Milestone Event, or (c) an Event of Default.

“Term C Loan Advance” shall have the meaning assigned to such term in Section
2.1(a).

“Term D Draw Period” means the period of time commencing upon the occurrence of
the Lender making each of the Term A Loan Advance, the Term B Loan Advance and
the Term C Loan Advance, and continuing through the earlier to occur of (a) June
30, 2018 or (b) an Event of Default.

“Term D Loan Advance” shall have the meaning assigned to such term in Section
2.1(a).

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1. 

“Term Loan Advance” and “Term Loan Advances” shall have the meaning assigned to
such terms in Section 2.1(a).

“Term Loan Interest Rate” means for any day a floating per annum rate of
interest equal to the greater of either (a)  10.5% and (b) the lesser of (i)
12.75% and (ii) the sum of (x) 10.5% plus (y) (A) the Prime Rate minus (B) 4.5%.

“Term Loan Maturity Date” means December 1, 2020.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or any political subdivision thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions





11

--------------------------------------------------------------------------------

 



of law, any or all of the attachment, perfection or priority of, or remedies
with respect to, Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as the same is, from time to time, in effect in a jurisdiction
other than the State of California, then the term “UCC” shall mean the Uniform
Commercial Code as in effect, from time to time, in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions. 

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

SECTION 2.  THE LOAN

2.1Term Loan.

(a)Term Loan Advances.  Subject to the terms and conditions of this Agreement,
Lender will severally (and not jointly) make in an amount not to exceed its
respective Term Commitment, and Borrower agrees to draw, one (1) advance in a
principal amount of Two Million Five Hundred Thousand Dollars ($2,500,000) on
the Closing Date  (the “Term A Loan Advance”).  Subject to the terms and
conditions of this Agreement, during the Term B Draw Period, upon Borrower’s
written request in accordance with this Agreement, Lender will severally (and
not jointly) make in an amount not to exceed its respective Term Commitment, one
(1) advance in a principal amount of Two Million Five Hundred Thousand Dollars
($2,500,000) (the “Term B Loan Advance”).  Subject to the terms and conditions
of this Agreement, during the Term C Draw Period, upon Borrower’s written
request in accordance with this Agreement and Borrower’s payment to Lender of a
fully-earned non-refundable commitment fee equal to Twenty-Five Thousand Dollars
($25,000),  Lender will severally (and not jointly) make in an amount not to
exceed its respective Term Commitment, one (1) advance in a principal amount of
Five Million Dollars ($5,000,000) (the “Term C Loan Advance”).  Subject to the
terms and conditions of this Agreement, during the Term D Draw Period, upon
Borrower’s written request in accordance with this Agreement and Borrower’s
payment to Lender of a fully-earned non-refundable commitment fee equal to one
percent (1%) of the principal amount of each such advance, Lender may in its
sole discretion elect to make or not make, in an amount not to exceed its
respective Term Commitment, an advance or advances, each in a principal amount
of greater than or equal to Five Million Dollars ($5,000,000) (each a “Term D
Loan Advance”) but in an aggregate principal amount for all Term D  Loan
Advances not to exceed Fifteen Million Dollars.  The Term A Loan Advance, the
Term B Loan Advance, the Term C Loan Advance, and each Term D Loan Advance are
hereinafter referred to individually as a “Term Loan Advance” and collectively
as the “Term Loan Advances”.  The aggregate outstanding principal amount of Term
Loan Advances shall not exceed the





12

--------------------------------------------------------------------------------

 



Term Loan.  Proceeds of any Term Loan Advance shall be deposited into an account
that is subject to a first priority perfected security interest in favor of
Agent perfected by an Account Control Agreement.

(b) Advance Request.  To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver to Agent an Advance Request (at least three (3)  Business Days
before the Advance Date other than (i) the Term A Loan Advance, which shall be
at least one (1) Business Day, and (ii) any Term D Loan Advance, which shall be
at least thirty (30) days).  Lender shall fund the Term Loan Advance in the
manner requested by the Advance Request provided that each of the conditions
precedent to such Term Loan Advance is satisfied as of the requested Advance
Date.

(c)Interest.  The principal balance of each Term Loan Advance shall bear
interest thereon from such Advance Date at the Term Loan Interest Rate based on
a year consisting of 360 days, with interest computed daily based on the actual
number of days elapsed.  The Term Loan Interest Rate will float and change on
the day the Prime Rate changes from time to time.

(d)Payment.  Borrower will pay interest on each Term Loan Advance on the
first (1st)  Business Day of each month, beginning the month after the Advance
Date.  Borrower shall repay the aggregate Term Loan principal balance that is
outstanding on the day immediately preceding the Amortization Date, in equal
monthly installments of principal and interest (mortgage style), based upon an
amortization schedule of thirty (30) months, beginning on the Amortization Date
and continuing on the first Business Day of each month thereafter until the
Secured Obligations (other than inchoate indemnity obligations) are repaid. 
Notwithstanding the foregoing, the entire Term Loan principal balance and all
accrued but unpaid interest hereunder and all other Secured Obligations with
respect to Term Loan Advances, shall be due and payable on Term Loan Maturity
Date.  Borrower shall make all payments under this Agreement without setoff,
recoupment or deduction and regardless of any counterclaim or defense. Lender
will initiate debit entries to the Borrower’s account as authorized on the ACH
Authorization (i) on each payment date of all periodic obligations payable to
Lender under each Term Loan Advance and (ii) reasonable and invoiced
out-of-pocket legal fees and costs incurred by Agent or Lender in connection
with Section 11.11 of this Agreement.    Once repaid, a Term Loan Advance or any
portion thereof may not be reborrowed.

2.2Maximum Interest.  Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”).  If a court of competent jurisdiction shall finally determine that
Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows:  first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest,





13

--------------------------------------------------------------------------------

 



costs, expenses, professional fees and any other Secured Obligations; and third,
after all Secured Obligations are repaid, the excess (if any) shall be refunded
to Borrower. 

2.3Default Interest.  In the event any payment is not paid on the scheduled
payment date (or within three (3) Business Days of the scheduled payment date,
provided that such late payment is due to an ACH Failure), an amount equal to
five percent (5%) of the past due amount shall be payable on demand, provided
that no such amount shall be payable if such nonpayment is due to Lender’s
failure to initiate debt entries pursuant to the ACH Authorization. In addition,
upon the occurrence and during the continuation of an Event of Default
hereunder, all Secured Obligations, including principal, interest, compounded
interest, and professional fees, shall bear interest at a rate per annum equal
to the rate set forth in Section 2.1(c) plus five percent (5%) per annum.  In
the event any interest is not paid when due hereunder, delinquent interest shall
be added to principal and shall bear interest on interest, compounded at the
rate set forth in Section 2.1(c) or this Section 2.3, as applicable.

2.4Prepayment.  At its option upon at least seven (7) Business Days prior notice
to Agent (or such shorter notice period as agreed by Agent), Borrower may prepay
all or any portion of the outstanding Term Loan Advances by paying the entire
principal balance (or any portion thereof) with respect to the principal balance
being prepaid, all accrued and unpaid interest thereon, together with a
prepayment charge equal to the following percentage of the Term Loan Advance
amount being prepaid: if such Term Loan Advance amounts are prepaid in any of
the first twelve (12) months following the Closing Date, three percent (3%); on
or after twelve (12) months but prior to twenty-four (24) months, two percent
(2%), and thereafter, one percent (1%) (each, a “Prepayment Charge”).  Borrower
agrees that the Prepayment Charge is a reasonable calculation of Lender’s lost
profits in view of the difficulties and impracticality of determining actual
damages resulting from an early repayment of the Term Loan Advances.  Borrower
shall prepay the outstanding amount of all principal and accrued
interest through the prepayment date and the Prepayment Charge upon the
occurrence of a Change in Control.  Notwithstanding the foregoing, Agent and
Lender agree to waive the Prepayment Charge if Agent and Lender (in its sole and
absolute discretion) agree in writing to refinance the Term Loan Advances prior
to the Maturity Date.  Notwithstanding anything to the contrary contained in
this Agreement, Borrower may rescind any notice of prepayment if such prepayment
would have resulted from a refinancing of all or a portion of the Term Loan
Advances, which refinancing shall not be consummated or shall otherwise be
delayed.

2.5End of Term Charge.  On the earliest to occur of (i) the Term Loan Maturity
Date, (ii) the date that Borrower prepays the outstanding Secured Obligations
(other than any inchoate indemnity obligations and any other obligations which,
by their terms, are to survive the termination of this Agreement) in full, or
(iii) the date that the Secured Obligations become due and payable, Borrower
shall pay Lender a charge of four and one half of one percent (4.5%) of the
greater of (a) Five Million Dollars ($5,000,000) and (b) the total principal
amount of all Term Loan Advances made hereunder.   Notwithstanding the required
payment date of such charge, it shall be deemed earned by Lender as of the
Closing Date.

2.6Notes.  If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such





14

--------------------------------------------------------------------------------

 



notice, to any Person who is an assignee of Lender pursuant to Section 11.13)
(promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence Lender’s Loans.

2.7Pro Rata Treatment.  Each payment (including prepayment) on account of any
fee and any reduction of the Term Loan Advances shall be made pro rata according
to the Term Commitments of the relevant Lender.

SECTION 3.  SECURITY INTEREST

3.1As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower grants to
Agent a security interest in all of Borrower’s right, title, and interest in and
to the following personal property whether now owned or hereafter acquired
(collectively, the “Collateral”):  (a) Receivables; (b) Equipment; (c) Fixtures;
(d) General Intangibles (other than Intellectual Property); (e) Inventory; (f)
Investment Property; (g) Deposit Accounts; (h) Cash; (i) Goods;  and all other
tangible and intangible personal property of Borrower (other than Intellectual
Property) whether now or hereafter owned or existing, leased, consigned by or
to, or acquired by, Borrower and wherever located,  and any of Borrower’s
property in the possession or under the control of Agent; and, to the extent not
otherwise included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the Collateral shall include all Accounts
and General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”).  Notwithstanding the foregoing,
Borrower is not granting to Agent, and Agent is not receiving from Borrower, any
grant of security interest in (a) any Excluded Account, (b) any of the
outstanding capital stock or other equity interests of any owned (x) Foreign
Subsidiary (other than an Eligible Foreign Subsidiary) or (y) Foreign Subsidiary
HoldCo of Borrower in excess of sixty-five percent (65%) of the equity interests
(as determined for U.S. federal income tax purposes) of such Subsidiary, (c) any
of the outstanding capital stock or other equity interests of a Subsidiary owned
by a Foreign Subsidiary HoldCo,  (d) equipment financed by capital leases or
purchase money financing, products, proceeds and insurance proceeds of the
foregoing, but only to the extent and for so long as the agreements under which
the equipment is financed prohibit granting a security interest therein to
Lender, or (e)  any particular asset if the pledge thereof or the security
interest therein is prohibited or restricted by applicable law, rule or
regulation (including any requirement to obtain the consent of any governmental
authority, regulatory authority or third party), provided that the foregoing
exclusion of this clause (e) shall in no way be construed (1) to apply to the
extent that any described prohibition or restriction is unenforceable under
Section 9-406, 9-407, 9-408, or 9-409 of the UCC or other applicable law or (2)
to apply to the extent that any consent or waiver has been obtained, or is
hereafter obtained, that would permit the Agent’s security interest or Lien
notwithstanding the prohibition or restriction on the pledge of such asset.   

3.2For the avoidance of doubt, without the written agreement of Borrower, the
Excluded Subsidiary is not granting to Agent, and Agent is not receiving from
the Excluded Subsidiary, any grant of a security interest in the Excluded
Subsidiary’s property or assets, whether now owned or hereafter acquired.
 Notwithstanding the previous





15

--------------------------------------------------------------------------------

 



sentence, nothing herein will limit the Agent’s (i) ability to require Borrower
to completely liquidate the Excluded Subsidiary and transfer all proceeds of
such liquidation to an account in the name of Borrower that is subject to an
Account Control Agreement pursuant to the terms of Section 7.15 hereof, or (ii)
rights and remedies under the Loan Documents upon the occurrence and during the
continuance of an Event of Default

3.3If this Agreement is terminated in accordance with its terms, Agent’s Lien in
the Collateral shall continue until the Secured Obligations (other than inchoate
indemnity obligations) are satisfied in full, and at such time Agent shall, at
Borrower’s sole cost and expense, authorize Borrower to terminate its security
interest in the Collateral and all rights therein shall automatically revert to
Borrower.  Agent shall execute such documents and take such other steps as are
reasonably necessary for Borrower to accomplish the foregoing, all at Borrower’s
sole cost and expense.

SECTION 4.  CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Term Loan Advances hereunder, in each
case, are subject to the satisfaction by Borrower of the following conditions:

4.1Initial Advance.  On or prior to the Closing Date, Borrower shall have
delivered to Agent the following:

(a)executed copies of the Loan Documents,  Account Control Agreements, a legal
opinion of Borrower’s counsel, and all other documents and instruments
reasonably required by Agent to effectuate the transactions contemplated hereby
or to create and perfect the Liens of Agent with respect to all Collateral, in
all cases in form and substance reasonably acceptable to Agent;

(b)certified copy of resolutions of the Board evidencing approval of the Loan
and other transactions evidenced by the Loan Documents;

(c)certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(d)a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified would have a Material Adverse Effect;

(e)payment of the Due Diligence Fee, the Facility Charge and reimbursement of
Agent’s and Lender’s current expenses reimbursable pursuant to this Agreement,
which amounts may be deducted from the initial Advance;

(f)an executed copy of a legal opinion of Borrower’s counsel dated as of the
Closing Date; and

(g)such other documents as Agent may reasonably request.

4.2All Advances.  On each Advance Date:





16

--------------------------------------------------------------------------------

 



(a)Agent shall have received (i) an Advance Request for the relevant Advance as
required by Section 2.1(b),  duly executed by Borrower’s Chief Executive Officer
or Chief Financial Officer, and (ii) any other documents Agent may reasonably
request.

(b)the representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date;

(c)Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing; and

(d)each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3No Default.  As of the Closing Date and each Advance Date, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1Corporate Status.  Borrower is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified could reasonably be expected to have a Material
Adverse Effect.  Borrower’s present name, former names (if any), locations,
place of formation, tax identification number, organizational identification
number and other information are correctly set forth in Exhibit C, as may be
updated by Borrower in a written notice (including any Compliance Certificate)
provided to Agent after the Closing Date.  

5.2Collateral.  Borrower owns the Collateral and the Intellectual Property, free
of all Liens, except for Permitted Liens.  Borrower has the power and authority
to grant to Agent a Lien in the Collateral as security for the Secured
Obligations. 

5.3Consents.  Borrower’s execution, delivery and performance of this Agreement
and all other Loan Documents (i) have been duly authorized by all necessary
corporate action of Borrower, (ii) will not result in the creation or imposition
of any Lien upon the Collateral, other than Permitted Liens and the Liens
created by this Agreement and





17

--------------------------------------------------------------------------------

 



the other Loan Documents, (iii) do not violate any provisions of Borrower’s
Certificate or Articles of Incorporation (as applicable), bylaws, or any, law,
regulation, order, injunction, judgment, decree or writ to which Borrower is
subject and (iv) except as described on Schedule 5.3, do not violate any
contract or agreement or require the consent or approval of any other
Person which has not already been obtained, except for consents and approvals
the failure of which to obtain could not reasonably be expected to have a
material adverse effect on Borrower’s business. The individual or individuals
executing the Loan Documents are duly authorized to do so.

5.4Material Adverse Effect.  No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.  

5.5Actions Before Governmental Authorities.  There are no actions, suits or
proceedings at law or in equity or by or before any governmental authority now
pending or, to the knowledge of Borrower, threatened against or affecting
Borrower or its property,  that is reasonably expected to result in a Material
Adverse Effect. 

5.6Laws.  Borrower is not in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect.  Borrower is not in default in any
manner under any provision of any agreement or instrument evidencing material
Indebtedness in excess of One Hundred Fifty Thousand Dollars ($150,000), or any
other material agreement to which it is a party or by which it is bound, which
default could reasonably be expected to have a material adverse effect on
Borrower’s business.    Borrower, its Subsidiaries and, to the knowledge of the
Borrower and its Subsidiaries, any agent or other party acting on behalf of
Borrower or its Subsidiaries are in compliance with all applicable anti-money
laundering, economic sanctions and anti-bribery laws and regulations, and none
of the funds to be provided under this Agreement will be used, directly or
indirectly, for any activities in violation of such laws and regulations.

5.7Information Correct and Current.  No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Agent in connection with any Loan Document or included therein or delivered
pursuant thereto contained, or, when taken as a whole, contains or will contain
any material misstatement of fact or, when taken together with all other such
information or documents, omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by Borrower to Agent,  whether prior to or
after the Closing Date, shall be (i) provided in good faith and based on the
most current data and information available to Borrower, and (ii) the most
current of such projections provided to the Board (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of Borrower, that no assurance is given that any
particular projections will be realized, that actual results may differ). 

5.8Tax Matters.  Except as described on Schedule 5.8 and except those being
contested in good faith with adequate reserves under GAAP, (a) Borrower has
filed all 





18

--------------------------------------------------------------------------------

 



material federal, state and local tax returns that it is required to file, (b)
Borrower has duly paid or fully reserved for all taxes or installments thereof
(including any interest or penalties) as and when due, which have become due
pursuant to such returns, and (c) Borrower has paid or fully reserved for any
tax assessment received by Borrower for the three (3) years preceding the
Closing Date, if any (including any taxes being contested in good faith and by
appropriate proceedings) in each case, other than with respect to taxes that do
not exceed Fifty Thousand Dollars ($50,000) in the aggregate.

5.9Intellectual Property Claims.  Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property material to Borrower’s
business.  Except as described on Schedule 5.9, (i) each of the Copyrights,
Trademarks and Patents is valid and enforceable, (ii) no part of the
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and (iii) to the best of Borrower’s knowledge, no claim has been made to
Borrower that any part of the Intellectual Property violates the rights of any
third party which could reasonably be expected to have a material adverse effect
on Borrower’s business. Exhibit D is a true, correct and complete list of each
of Borrower’s Patents, registered Trademarks, registered Copyrights, and
material agreements under which Borrower licenses Intellectual Property from
third parties (other than shrink-wrap software licenses), together with
application or registration numbers, as applicable, owned by Borrower or any
Subsidiary, in each case as of the Closing Date. Borrower is not in breach of,
nor has Borrower failed to perform any obligations under, any of the foregoing
contracts, licenses or agreements and, to Borrower’s knowledge, no third party
to any such contract, license or agreement is in breach thereof or has failed to
perform any obligations thereunder, in each case, to the extent such breach
could be reasonably expected to have a material adverse effect on Borrower’s
business. 

5.10Intellectual Property.  To Borrower’s knowledge, except as described on
Schedule 5.10, Borrower has all material rights with respect to Intellectual
Property necessary in the operation or conduct of Borrower’s business as
currently conducted by Borrower.  Without limiting the generality of the
foregoing, and in the case of Licenses, except for restrictions that are
unenforceable under Division 9 of the UCC, Borrower has the right, to the extent
required to operate Borrower’s business, to freely transfer, license or assign
Intellectual Property necessary or material in the operation or conduct of
Borrower’s business as currently conducted by Borrower, without condition,
restriction or payment of any kind (other than license payments in the ordinary
course of business) to any third party, and Borrower owns or has the right to
use, pursuant to valid licenses, all software development tools, library
functions, compilers and all other third-party software and other items that are
material to Borrower’s business and used in the design, development, promotion,
sale, license, manufacture, import, export, use or distribution of Borrower
Products that are material to Borrower’s business except customary covenants in
inbound license agreements, equipment and real property leases where Borrower is
the licensee or lessee. 

5.11Borrower Products.  Except as described on Schedule 5.11, no Intellectual
Property owned by Borrower or Borrower Product has been or is subject to any
actual or, to the knowledge of Borrower, threatened in writing litigation,
proceeding (including any proceeding in the United States Patent and Trademark
Office or any corresponding foreign





19

--------------------------------------------------------------------------------

 



office or agency) or outstanding decree, order, judgment, settlement agreement
or stipulation that restricts in any manner Borrower’s use, transfer or
licensing thereof or that may affect the validity, use or enforceability
thereof, in each case, which could reasonably be expected to have a material
adverse effect on Borrower’s business.   There is no decree, order, judgment,
agreement, stipulation, arbitral award or other provision entered into in
connection with any litigation or proceeding that obligates Borrower to grant
licenses or ownership interest in any future Intellectual Property related to
the operation or conduct of the business of Borrower or Borrower Products. 
Except as set forth on the Compliance Certificate, Borrower has not received any
written notice or claim, or, to the knowledge of Borrower, oral notice or claim,
challenging or questioning Borrower’s ownership in any Intellectual Property
material to Borrower’s business (or written notice of any claim challenging or
questioning the ownership in any licensed Intellectual Property material to
Borrower’s business of the owner thereof) or suggesting that any third party has
any claim of legal or beneficial ownership with respect thereto nor, to
Borrower’s knowledge, in each case, is there a reasonable basis for any such
claim.  Neither Borrower’s use of its Intellectual Property material to
Borrower’s business nor the production and sale of Borrower Products material to
Borrower’s business infringes the Intellectual Property or other rights of
others. 

5.12Financial Accounts.  Exhibit E, as may be updated by the Borrower in a
written notice provided to Agent after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

5.13Employee Loans.  Except as permitted by Section 7.7(a), Borrower has no
outstanding loans to any employee, officer or director of the Borrower nor has
Borrower guaranteed the payment of any loan made to an employee, officer or
director of the Borrower by a third party.

5.14Capitalization and Subsidiaries.  Borrower does not own any stock,
partnership interest or other securities of any Person, except for Permitted
Investments.  Attached as Schedule 5.14, as may be updated by Borrower in a
written notice provided after the Closing Date, is a true, correct and complete
list of each Subsidiary.

SECTION 6.  INSURANCE; INDEMNIFICATION

6.1Coverage.  Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business.  Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3.  Borrower must maintain a
minimum of Two Million Dollars ($2,000,000) of commercial general liability
insurance for each occurrence; any combination of primary and umbrella liability
policies may be utilized in order to maintain this limit.  Borrower has and
agrees to maintain a minimum of Two





20

--------------------------------------------------------------------------------

 



Million Dollars ($2,000,000)  of directors’ and officers’ insurance for each
occurrence and Five Million Dollars ($5,000,000) in the aggregate.  So long as
there are any Secured Obligations outstanding (other than inchoate indemnity
obligations), Borrower shall also cause to be carried and maintained insurance
upon the Collateral, insuring against all risks of physical loss or damage
howsoever caused, in an amount not less than the full replacement cost of the
Collateral, provided that such insurance may be subject to standard exceptions
and deductibles. 

6.2Certificates.  Borrower shall deliver to Agent certificates of insurance for
its global master insurance policies, which shall evidence Borrower’s compliance
with its insurance obligations in Section 6.1 and the obligations contained in
this Section 6.2.  Borrower’s insurance certificate shall state Agent (shown as
“Hercules Capital, Inc., as Agent”) is an additional insured for its global
master commercial general liability insurance policies, a loss payee for all
global master risk property damage insurance policies, subject to the insurer’s
approval, and a loss payee for its global master property insurance policies and
additional insured for liability insurance for any future global master
insurance that Borrower may acquire from such insurer.  Attached to the
certificates of insurance will be additional insured endorsements for global
master liability and lender’s loss payable endorsements for all global master
risk property damage insurance.  All such certificates of insurance will provide
for a minimum of thirty (30) days advance written notice to Agent of
cancellation (other than cancellation for non-payment of premiums, for which ten
(10) days’ advance written notice shall be sufficient) or any other change
adverse to Agent’s interests.  Any failure of Agent to scrutinize such insurance
certificates for compliance is not a waiver of any of Agent’s rights, all of
which are reserved.    Borrower shall provide Agent with a copy of each global
master insurance policy, and upon entering or amending any such global master
insurance policy required hereunder, Borrower shall provide Agent with a copy of
such global master insurance policies and shall promptly deliver to Agent
updated insurance certificates with respect to such global master insurance
policies.

6.3Indemnity.  Borrower agrees to indemnify and hold Agent, Lender and their
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable and invoiced out-of-pocket costs
(including attorneys’ fees) and disbursements and other costs of investigation
or defense within ten (10) days of receipt of such invoice (which ten (10) day
period shall not apply to costs, expenses, damages and liabilities,
out-of-pocket costs (including attorneys’ fees) and disbursements and other
costs of investigation or defense (including those incurred upon any appeal) due
on the Term Loan Maturity Date or in connection with a payoff in full of the
Secured Obligations)  (collectively, “Liabilities”), that may be instituted or
asserted against or incurred by such Indemnified Person as the result of credit
having been extended, suspended or terminated under this Agreement and the other
Loan Documents or the administration of such credit, or in connection with or
arising out of the transactions contemplated hereunder and thereunder, or any
actions or failures to act in connection therewith, or arising out of the
disposition or utilization of the Collateral, excluding in all cases Liabilities
to the extent resulting solely from any Indemnified Person’s gross negligence or
willful misconduct. Borrower agrees to pay, and





21

--------------------------------------------------------------------------------

 



to save Agent and Lender harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all excise, sales or other
similar taxes (excluding taxes imposed on or measured by the net income of Agent
or Lender) that may be payable or determined to be payable with respect to any
of the Collateral or this Agreement.  In no event shall any Indemnified Person
be liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). This Section 6.3 shall survive the repayment of indebtedness under,
and otherwise shall survive the expiration or other termination of, the Loan
Agreement.    This Section 6.3 shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

SECTION 7.  COVENANTS OF BORROWER

Borrower agrees as follows:

7.1Financial Reports.  Borrower shall furnish to Agent the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a)as soon as practicable (and in any event within 30 days) after the end of
each calendar month (commencing with the month ending March 31, 2017), unaudited
interim and year-to-date financial statements as of the end of such month
(prepared on a consolidated and consolidating basis, if applicable), including
balance sheet and related statements of income and cash flows accompanied by a
report detailing any material contingencies (including the commencement of any
material litigation by or against Borrower) or any other occurrence that would
reasonably be expected to have a Material Adverse Effect, all certified by
Borrower’s Chief Executive Officer or Chief Financial Officer to the effect that
they have been prepared in a manner consistent with past practice by management,
except (i) for the absence of footnotes, (ii) that they are subject to normal
year end adjustments, and (iii) they do not contain certain non-cash items that
are customarily included in quarterly and annual financial statements;  

(b)as soon as practicable (and in any event within forty-five (45) days) after
the end of the last day of each of the first three fiscal quarters of each
fiscal year, unaudited interim and year-to-date financial statements as of the
end of such calendar quarter (prepared on a consolidated and consolidating
basis, if applicable), including balance sheet and related statements of income
and cash flows accompanied by a report detailing any material contingencies
(including the commencement of any material litigation by or against Borrower)
or any other occurrence that would reasonably be expected to have a Material
Adverse Effect, certified by Borrower’s Chief Executive Officer or Chief
Financial Officer to the effect that they have been prepared in accordance with
GAAP, except (i) for the absence of footnotes, and (ii) that they are subject to
normal year end adjustments;

(c)(i) as soon as practicable (and in any event within ninety (90) days) after
the end of each fiscal year, unqualified (other than a going concern
qualification solely with respect to the maturity of any outstanding Term Loan
Advances) audited financial statements as of the end of such year (prepared on a
consolidated and consolidating basis,





22

--------------------------------------------------------------------------------

 



if applicable), including balance sheet and related statements of income and
cash flows, and setting forth in comparative form the corresponding figures for
the preceding fiscal year, certified by a firm of independent certified public
accountants selected by Borrower and reasonably acceptable to Agent,  (it being
understood that any nationally recognized big four accounting firm is reasonably
acceptable to Agent) and (ii) as soon as practical (and in any event within ten
(10) days after delivery of the financial statements in the foregoing clause
(i), any management report from such accountants;

(d) as soon as practicable (and in any event within 30 days) after the end of
each month, a Compliance Certificate in the form of Exhibit F;

(e)at Agent’s written request, a report showing agings of accounts receivable
and accounts payable;

(f)promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to holders of Verastem’s Common Stock and copies of any regular,
periodic and special reports or registration statements that Borrower files with
the Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

(g)financial and business projections promptly following their approval by the
Board, and in any event, within sixty (60) days subsequent to the end of
Borrower’s fiscal year, as well as budgets, operating plans and other financial
information reasonably requested by Agent  (provided that Borrower and its
Subsidiaries shall not be obligated to disclose pursuant to this Section 7.1(g)
any privileged attorney-client communication, or information that Borrower is
not permitted by statute, regulation, or court order to disclose).  

Borrower shall not make any material change in its (a) accounting policies or
reporting practices except for any change required by GAAP through the mandate
of new procedures, unless Borrower used commercially reasonable efforts to
notify Agent within thirty (30) days in advance of such change, or (b) fiscal
years or fiscal quarters, unless Borrower shall have notified Agent in writing
within thirty (30) days in advance of such change.   The fiscal year of Borrower
shall end on December 31.

The executed Compliance Certificate may be sent via email to
Agent at legal@herculestech.com.  All Financial Statements required to be
delivered pursuant to clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@herculestech.com with a copy to legal@herculestech.com
provided, that if e-mail is not available or sending such Financial Statements
via e-mail is not possible, they shall be sent to Agent at:
legal@herculestech.com, attention Chief Credit Officer.

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
emails a link thereto to Agent; provided that





23

--------------------------------------------------------------------------------

 



Borrower shall directly provide Agent all Financial Statements required to be
delivered pursuant to Section 7.1(b) and (c) hereunder.

7.2Management Rights.  Borrower shall permit any representative that Agent or
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours; provided, however, that so long as no Event of Default has
occurred and is continuing, such examinations shall be limited to no more often
than once per fiscal year.  In addition, any such representative shall have the
right to meet with management and officers of Borrower to discuss such books of
account and records at reasonable times and upon reasonable notice during normal
business hours.  In addition, Agent or Lender shall be entitled at reasonable
times and intervals acceptable to Borrower to consult with and advise the
management and officers of Borrower concerning significant business issues
affecting Borrower; provided that management and officers of Borrower shall not
be bound to accept any such advisement.  Such consultations shall not
unreasonably interfere with Borrower’s business operations.  The parties intend
that the rights granted Agent and Lender shall constitute “management rights”
within the meaning of 29 C.F.R. Section 2510.3-101(d)(3)(ii), but that any
advice, recommendations or participation by Agent or Lender with respect to any
business issues shall not be deemed to give Agent or Lender, nor be deemed an
exercise by Agent or Lender of, control over Borrower’s management or policies.
 

7.3Further Assurances.  Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents to
perfect or give the highest priority to Agent’s Lien on the Collateral (subject
only to Permitted Liens that have superior priority to Agent’s Lien under this
Agreement).  Borrower shall from time to time procure any instruments or
documents as may be reasonably requested by Agent, and take all further action
that may be necessary, or that Agent may reasonably request, to perfect and
protect the Liens granted hereby and thereby.  In addition, and for such
purposes only, Borrower hereby authorizes Agent to execute and deliver on behalf
of Borrower and to file such financing statements (including an indication that
the financing statement covers “all assets or all personal property” of Borrower
in accordance with Section 9-504 of the UCC), collateral assignments, notices,
control agreements, security agreements and other documents without the
signature of Borrower either in Agent’s name or in the name of Agent as agent
and attorney-in-fact for Borrower.  Borrower shall protect and defend Borrower’s
title to the Collateral and Agent’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Agent other than Permitted Liens.    

7.4Indebtedness.  Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary to do
 so, other than Permitted Indebtedness, or prepay any Indebtedness (other than
in connection with refinancings thereof; provided that the principal amount of
such Indebtedness is not increased)  or take any actions which impose on
Borrower an obligation to prepay any Indebtedness, except for (a) the conversion
of Indebtedness into equity securities and the payment of cash in lieu of
fractional shares in connection with such conversion, (b) purchase money
Indebtedness pursuant to its then applicable payment schedule, (c) prepayment by





24

--------------------------------------------------------------------------------

 



any Subsidiary of (i) inter-company Indebtedness owed by such Subsidiary to any
Borrower, or (ii) if such Subsidiary is not a Borrower, intercompany
Indebtedness owed by such Subsidiary to another Subsidiary that is not a
Borrower or (d) as otherwise permitted hereunder or approved in writing by
Agent.

7.5Collateral.  Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Agent prompt written notice of any legal process affecting the
Collateral, the Intellectual Property, such other property and assets, or any
Liens thereon,  provided however, that the Collateral and such other property
and assets may be subject to Permitted Liens except that there shall be no Liens
whatsoever on Intellectual Property.  Borrower shall not agree with any Person
other than Agent or Lender not to encumber its property other than (i) as is
otherwise permitted in the definitions of “Permitted Transfers” and “Permitted
Liens” and (ii) restrictions by reason of customary provisions restricting
assignment, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements as the case may be).   Borrower shall not enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Borrower to create, incur, assume or suffer to exist any Lien upon any of
its Intellectual Property, whether now owned or hereafter acquired, to secure
its obligations under the Loan Documents to which it is a party other than (a)
this Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or capital lease obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby) and (c) customary restrictions on the assignment of
leases, licenses and other agreements.  Borrower shall cause its Subsidiaries to
protect and defend such Subsidiary’s title to its assets from and against all
Persons claiming any interest adverse to such Subsidiary, and Borrower shall
cause its Subsidiaries at all times to keep such Subsidiary’s property and
assets free and clear from any legal process or Liens whatsoever (except for
Permitted Liens, provided however, that there shall be no Liens whatsoever on
Intellectual Property), and shall give Agent prompt written notice of any legal
process affecting such Subsidiary’s assets. 

7.6Investments.  Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.7Distributions.  Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other equity interest other than
pursuant to employee, director or consultant repurchase plans or other similar
agreements, provided, however, in each case the repurchase or redemption price
does not exceed the original consideration paid for such stock or equity
interest and such repurchases or redemptions are in an aggregate amount not to
exceed Two Hundred Fifty Thousand Dollars ($250,000) in any fiscal year,
provided that no Event of Default has occurred, is continuing or would exist
after giving effect to the repurchases, or (b) declare or pay any cash dividend
or make a cash distribution on any class of stock or other equity interest,
except that a Subsidiary may pay





25

--------------------------------------------------------------------------------

 



dividends or make distributions to Borrower, or (c) lend money to any employees,
officers or directors or guarantee the payment of any such loans granted by a
third party in excess of One Hundred Fifty Thousand Dollars ($150,000) in the
aggregate or (d) waive, release or forgive any Indebtedness owed by any
employees, officers or directors in excess of One Hundred Fifty Thousand Dollars
($150,000) in the aggregate.

7.8Transfers.  Except for Permitted Transfers, Borrower shall not, and shall not
allow any Subsidiary to, voluntarily or involuntarily transfer, sell, lease,
license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets.

7.9Mergers or Acquisitions.  Borrower shall not merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of (a) a  Subsidiary which is
not a Borrower into another Subsidiary or into Borrower or (b) a  Borrower into
another Borrower), or acquire, or permit any of its Subsidiaries to acquire, all
or substantially all of the capital stock or property of another Person without
the prior written consent of Agent.

7.10Taxes. 

(a)Borrower and its Subsidiaries shall pay when due all material taxes, fees or
other charges of any nature whatsoever (together with any related interest or
penalties) now or hereafter imposed or assessed against Borrower, Agent, Lender
or the Collateral or upon Borrower’s ownership, possession, use, operation or
disposition thereof or upon Borrower’s rents, receipts or earnings arising
therefrom (other than Excluded Taxes). 

(b)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Agent, at the time or times reasonably requested by Borrower or
Agent, such properly completed and executed documentation reasonably requested
by Borrower or Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, Lender, if reasonably
requested by Borrower or Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrower or Agent as
will enable Borrower and Agent to determine whether or not Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than Internal Revenue
Service Form W-9 or the relevant Internal Revenue Service Form W-8) shall not be
required if in Lender’s reasonable judgment such completion, execution or
submission would subject Lender to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of Lender. 

(c)Without limiting the generality of the foregoing, if a payment made to a
Lender would be subject to U.S. federal withholding Tax imposed by FATCA if
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), Lender shall deliver to Borrower and Agent at the time or times
prescribed by law and at such time or





26

--------------------------------------------------------------------------------

 



times reasonably requested by Borrower or Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or Agent as
may be necessary for Borrower and Agent to comply with its obligations under
FATCA and to determine that Lender has complied with Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (c), “FATCA” shall include any
amendments made to FATCA after the date hereof. 

(d)Borrower shall file on or before the due date therefor all personal property
tax returns in respect of the Collateral.  Notwithstanding the foregoing,
Borrower may contest, in good faith and by appropriate proceedings, taxes for
which Borrower maintains adequate reserves therefor in accordance with GAAP.

7.11Corporate Changes.  Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent.  Neither Borrower nor any Subsidiary shall
suffer a Change in Control.  Neither Borrower nor any Subsidiary shall relocate
its chief executive office or its principal place of business unless: (i) it has
provided prior written notice to Agent; and (ii) such relocation shall be within
the continental United States of America.  Neither Borrower nor any Qualified
Subsidiary shall relocate any item of Collateral (other than (w) Permitted
Transfers, (x) movements of Inventory and/or clinical pharmaceutical compounds
and/or drugs to, from and between storage depots and clinical sites in the
ordinary course of business, (y) relocations of Equipment having an aggregate
value of up to Two Hundred Thousand Dollars ($200,000) in any fiscal year, and
(z) relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has provided prompt written
notice to Agent, (ii) such relocation is within the continental United States of
America and, (iii) if such relocation is to a third party bailee, and such
relocated (x) Collateral (other than clinical pharmaceutical compounds and/or
drug) has an aggregate value in excess of Five Hundred Thousand Dollars
($500,000), or (y) clinical pharmaceutical compounds and/or drugs has an
aggregate value in excess of One Million Dollars ($1,000,000), it has used its
commercially reasonable efforts to deliver a bailee agreement in form and
substance reasonably acceptable to Agent.  

7.12Deposit Accounts.  Neither Borrower nor any Qualified Subsidiary shall
maintain any Deposit Accounts, or accounts holding Investment Property, except
with respect to which Agent has an Account Control Agreement; provided that no
Account Control Agreement shall be required for any (i) accounts securing
Borrower’s reimbursement obligations under letters of credit permitted under
subsections (vi) and (xiv) of Permitted Liens and (ii) Excluded Accounts.

7.13Subsidiaries.  Borrower shall notify Agent of each Subsidiary formed
subsequent to the Closing Date and, within twenty (20) days of formation, shall
cause any such Qualified Subsidiary to execute and deliver to Agent a Joinder
Agreement.





27

--------------------------------------------------------------------------------

 



7.14Notification of Event of Default.  Borrower shall notify Agent immediately
of the occurrence of any Event of Default.

7.15Liquidity Requirement.  Borrower shall at all times maintain in accounts of
Borrower that are subject to an Account Control Agreement, unrestricted and
unencumbered (other than as a result of this Agreement)  Cash in an aggregate
amount greater than or equal to the lesser of (a) one hundred twenty-five
percent (125%) of the aggregate outstanding Advances and (b) one hundred percent
(100%) of all Cash of Borrower maintained in any accounts (other than Cash held
in Excluded Accounts) (the “Liquidity Requirement”).  In addition to and without
limiting the foregoing, if at any time Borrower’s unrestricted and unencumbered
Cash maintained in accounts of Borrower that are subject to an Account Control
Agreement is less than one hundred twenty-five percent (125%) of the aggregate
outstanding Advances, Borrower shall immediately completely liquidate the
Excluded Subsidiary and transfer all proceeds of such liquidation to an account
in the name of Borrower that is subject to an Account Control Agreement.

7.16Post-Closing Deliverables. Borrower shall deliver to Agent within thirty
(30) Business Days after the Closing Date, endorsements to Borrower’s global
master property and liability policies, which endorsements shall name Agent as
lender loss payee or additional insured, as applicable and provide that Agent
shall receive prior notice of cancellation of such property and liability
policies.

SECTION 8.  [RESERVED]

SECTION 9.  EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1Payments.  Borrower fails to pay any amount due under this Agreement or any
of the other Loan Documents on the due date; provided, however, that an Event of
Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or Lender or Borrower’s bank if
Borrower had the funds to make the payment when due and makes the payment within
three (3) Business Days following Borrower’s knowledge of such failure to pay;
or

9.2Covenants.  Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents
or any other agreement among Borrower, Agent and Lender, and (a) with respect to
a default under any covenant under this Agreement (other than under Sections 6
(other than delivery of certificates of insurance pursuant to Section 6.2),
 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15, and 7.16 any other Loan Document or
any other agreement among Borrower, Agent and Lender, such default continues for
more than fifteen (15) days after the earlier of the date on which (i) Agent or
Lender has given notice of such default to Borrower and (ii) Borrower has actual
knowledge of such default or (b) with respect to a default under any of Sections
6 (other than delivery of certificates of insurance pursuant to Section 6.2),
 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14 7.15, and 7.16 (provided, however for (i)
Section 6.2 Borrower fails





28

--------------------------------------------------------------------------------

 



to cure such default within fifteen (15) Business Days, and (ii) Section 7.15,
Borrower fails to cure such default within one (1) Business Day),  the
occurrence of such default; or

9.3Material Adverse Effect.  A circumstance has occurred that would reasonably
be expected to have a Material Adverse Effect; or

9.4Representations.  Any representation or warranty made by Borrower in any Loan
Document shall have been false or misleading in any material respect when made
or when deemed made; or

9.5Insolvency.  Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
the Board or majority shareholders shall take any action initiating any of the
foregoing actions described in clauses (i) through (vi); or (B) either
(i) forty-five  (45) days shall have expired after the commencement of an
involuntary action against Borrower seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, without such action being
dismissed or all orders or proceedings thereunder affecting the operations or
the business of Borrower being stayed; or (ii) a stay of any such order or
proceedings shall thereafter be set aside and the action setting it aside shall
not be timely appealed; or (iii) Borrower shall file any answer admitting or not
contesting the material allegations of a petition filed against Borrower in any
such proceedings; or (iv) the court in which such proceedings are pending shall
enter a decree or order granting the relief sought in any such proceedings; or
(v) forty-five  (45)  days shall have expired after the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver or liquidator of
Borrower or of all or any substantial part of the properties of Borrower without
such appointment being vacated; or

9.6Attachments; Judgments.  Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered for the payment of money (not covered by independent third party
insurance as to which liability has not been rejected by such insurance
carrier), individually or in the aggregate, of at least Two Hundred Thousand
Dollars  ($200,000), or Borrower is enjoined or in any way prevented by court
order from conducting any part of its business, and such attachment, seizure,
levy, judgment or enjoinment is not, within fifteen (15) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); or 

9.7Other Obligations.  The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in excess of Two Hundred
Thousand





29

--------------------------------------------------------------------------------

 



Dollars ($200,000), after giving effect to any applicable grace period
thereunder, which has resulted in a right by a third party to accelerate the
maturity of such Indebtedness.

SECTION 10.  REMEDIES

10.1General.  Upon and during the continuance of any one or more Events of
Default, (i) Agent may, and at the direction of the Required Lenders shall,
accelerate and demand payment of all or any part of the Secured Obligations
together with a Prepayment Charge and declare them to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 9.5, all of the Secured Obligations shall automatically be
accelerated and made due and payable, in each case without any further notice or
act), (ii) Agent may, at its option, sign and file in Borrower’s name any and
all collateral assignments, notices, control agreements, security agreements and
other documents it deems necessary or appropriate to perfect or protect the
repayment of the Secured Obligations, and in furtherance thereof, Borrower
hereby grants Agent an irrevocable power of attorney coupled with an interest,
and (iii) Agent may notify any of Borrower’s account debtors to make payment
directly to Agent, compromise the amount of any such account on Borrower’s
behalf and endorse Agent’s name without recourse on any such payment for deposit
directly to Agent’s account.  Agent may, and at the direction of the Required
Lenders shall, exercise all rights and remedies with respect to the Collateral
under the Loan Documents or otherwise available to it under the UCC and other
applicable law, including the right to release, hold, sell, lease, liquidate,
collect, realize upon, or otherwise dispose of all or any part of the Collateral
and the right to occupy, utilize, process and commingle the Collateral.  All
Agent’s rights and remedies shall be cumulative and not exclusive.

10.2Collection; Foreclosure.  Upon the occurrence and during the continuance of
any Event of Default, Agent may, and at the direction of the Required Lenders
shall, at any time or from time to time, apply, collect, liquidate, sell in one
or more sales, lease or otherwise dispose of, any or all of the Collateral, in
its then condition or following any commercially reasonable preparation or
processing, in such order as Agent may elect.  Any such sale may be made either
at public or private sale at its place of business or elsewhere.  Borrower
agrees that any such public or private sale may occur upon ten (10) calendar
days’ prior written notice to Borrower.  Agent may require Borrower to assemble
the Collateral and make it available to Agent at a place designated by Agent
that is reasonably convenient to Agent and Borrower.  The proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
applied by Agent in the following order of priorities:

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and default rate interest pursuant
to Section 2.3), in such order and priority as Agent may choose in its sole
discretion; and





30

--------------------------------------------------------------------------------

 



Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3No Waiver.  Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any
Collateral. 

10.4Cumulative Remedies.  The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative.  The exercise of any one or more of the rights,
powers and remedies provided herein shall not be construed as a waiver of or
election of remedies with respect to any other rights, powers and remedies of
Agent.

SECTION 11.  MISCELLANEOUS

11.1Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2Notice.  Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by electronic mail or hand delivery or delivery by an overnight express service
or overnight mail delivery service; or (ii) the third calendar day after deposit
in the United States of America mails, with proper first class postage prepaid,
in each case addressed to the party to be notified as follows:

(a)If to Agent:

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
email: legal@herculestech.com
Telephone:  650-289-3060

(b)If to Lender:





31

--------------------------------------------------------------------------------

 



HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
email: legal@herculestech.com
Telephone:  650-289-3060

(c)If to Borrower:

VERASTEM, INC.

Attention: Joseph Chiapponi
117 Kendrick Street, Suite 500
Needham, MA 02494
email:  jchiapponi@verastem.com
Telephone:  (781) 292-4213

or to such other address as each party may designate for itself by like notice.

11.3Entire Agreement; Amendments. 

(a)This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof (including Agent’s revised proposal letter
dated December 2, 2016). 

(b)Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b).  The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and the Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Lenders or the Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan Advance, reduce the
stated rate of any interest or fee payable hereunder) or extend the scheduled
date of any payment thereof, in each case without the written consent of each
Lender directly affected thereby; (B) eliminate or reduce the voting rights of
any Lender under this Section 11.3(b) without the written consent of such
Lender; (C) reduce any percentage specified in the definition of





32

--------------------------------------------------------------------------------

 



Required Lenders, consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release a Borrower from
its obligations under the Loan Documents, in each case without the written
consent of all Lenders; or (D) amend, modify or waive any provision of Section
11.17 without the written consent of the Agent.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each Lender and
shall be binding upon Borrower, the Lender, the Agent and all future holders of
the Loans.

11.4No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5No Waiver.  The powers conferred upon Agent and Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers.  No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.

11.6Survival.  All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and Lender and shall survive
the execution and delivery of this Agreement. Sections 6.3 and 8.1 shall survive
the termination of this Agreement.

11.7Successors and Assigns. 

(a)The provisions of this Agreement and the other Loan Documents shall inure to
the benefit of and be binding on Borrower and its permitted assigns (if
any).  Borrower shall not assign its obligations under this Agreement or any of
the other Loan Documents without Agent’s express prior written consent, and any
such attempted assignment shall be void and of no effect.  Agent and Lender may
assign, transfer, or endorse its rights hereunder and under the other Loan
Documents without prior notice to Borrower, and all of such rights shall inure
to the benefit of Agent’s and Lender’s successors and assigns;  provided that as
long as no Event of Default has occurred and is continuing, neither Agent nor
any Lender may assign, transfer or endorse its rights hereunder or under the
Loan Documents to any party that is a direct competitor of Borrower (as
reasonably determined by Agent), it being acknowledged that in all cases, any
transfer to an Affiliate of any Lender or Agent shall be allowed.

(b)The Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain a copy of each assignment and assumption delivered to it and a register
for





33

--------------------------------------------------------------------------------

 



the recordation of the names and addresses of the Lender, and the commitments
of, and principal amounts (and stated interest) of the Term Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Lender shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of the Loan Documents.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

11.8Governing Law.  This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of California, and
shall have been accepted by Agent and Lender in the State of
California.  Payment to Agent and Lender by Borrower of the Secured Obligations
is due in the State of California.  This Agreement and the other Loan Documents
shall be governed by, and construed and enforced in accordance with, the laws of
the State of California, excluding conflict of laws principles that would cause
the application of laws of any other jurisdiction.

11.9Consent to Jurisdiction and Venue.  All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California.  By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement or the other Loan Documents.  Service of process
on any party hereto in any action arising out of or relating to this Agreement
shall be effective if given in accordance with the requirements for notice set
forth in Section 11.2, and shall be deemed effective and received as set forth
in Section 11.2.  Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.

11.10Mutual Waiver of Jury Trial / Judicial Reference. 

(a)Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws.  EACH OF BORROWER, AGENT AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST
BORROWER.  This waiver extends to all such Claims, including Claims that involve
Persons other than Agent, Borrower and Lender; Claims that arise out of or are
in any way connected to the relationship among 





34

--------------------------------------------------------------------------------

 



Borrower, Agent and Lender; and any Claims for damages, breach of contract,
tort, specific performance, or any equitable or legal relief of any kind,
arising out of this Agreement, any other Loan Document. 

(b)If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California.  Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.   

(c)In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

11.11Professional Fees.  Borrower promises to pay Agent’s and
Lender’s reasonable and documented out-of-pocket fees and expenses necessary to
finalize the loan documentation, including but not limited to reasonable
attorneys fees, UCC searches, filing costs, and other miscellaneous expenses. In
addition, Borrower promises to pay any and all reasonable attorneys’ and other
professionals’ fees and expenses incurred by Agent and Lender after the Closing
Date in connection with or related to:  (a) the Loan; (b) the administration,
collection, or enforcement of the Loan; (c) the amendment or modification of the
Loan Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, audit, field exam, sale, lease,
liquidation, or disposition of Collateral or the exercise of remedies with
respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or Lender in any
adversary proceeding or contested matter commenced or continued by or on behalf
of Borrower’s estate, and any appeal or review thereof.

11.12Confidentiality.  Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower or any
Subsidiary are confidential and proprietary information of Borrower or such
Subsidiary, if and to the extent such information either (x) is marked as
confidential by Borrower or any Subsidiary at the time of disclosure, or
(y) should reasonably be understood to be confidential (the “Confidential
Information”).  Accordingly, Agent and Lender agree that any Confidential
Information it may obtain shall not be disclosed to any other Person or entity
in any manner whatsoever, in whole or in part, without the prior written consent
of Borrower, except that Agent and Lender may disclose any such
information:  (a) to its own directors, officers, employees, accountants,
counsel and other professional advisors and to its Affiliates if Agent or Lender
in their sole but reasonable discretion determines that any such party should
have





35

--------------------------------------------------------------------------------

 



access to such information in connection with such party’s responsibilities in
connection with the Loan or this Agreement and, provided that such recipient of
such Confidential Information either (i) agrees to be bound by the
confidentiality provisions of this paragraph or (ii) is otherwise subject to
confidentiality restrictions that reasonably protect against the disclosure of
Confidential Information; (b) if such information is generally available to the
public; (c) if required or appropriate in any report, statement or testimony
submitted to any governmental authority having or claiming to have jurisdiction
over Agent or Lender; (d) if required or appropriate in response to any summons
or subpoena or in connection with any litigation, to the extent permitted or
deemed advisable by Agent’s or Lender’s counsel; (e) to comply with any legal
requirement or law applicable to Agent or Lender; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under any Loan
Document, including Agent’s sale, lease, or other disposition of Collateral
after an Event of Default; (g) to any participant or assignee of Agent or Lender
or any prospective participant or assignee; provided, that such participant or
assignee or prospective participant or assignee agrees in writing to be bound by
this Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its Affiliates or any
guarantor under this Agreement or the other Loan Documents. 

11.13 Assignment of Rights.  Borrower acknowledges and understands that Agent or
Lender may, subject to Section 11.7, sell and assign all or part of its interest
hereunder and under the Loan Documents to any Person or entity (an
“Assignee”).  After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and Lender hereunder with
respect to the interest so assigned; but with respect to any such interest not
so transferred, Agent and Lender shall retain all rights, powers and remedies
hereby given.  No such assignment by Agent or Lender shall relieve Borrower of
any of its obligations hereunder.  Lender agrees that in the event of any
transfer by it of the Note(s)(if any), it will endorse thereon a notation as to
the portion of the principal of the Note(s), which shall have been paid at the
time of such transfer and as to the date to which interest shall have been last
paid thereon.

11.14Revival of Secured Obligations.  This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Agent or Lender.  The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Agent, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been





36

--------------------------------------------------------------------------------

 



revived and reinstated except to the extent of the full, final, and indefeasible
payment to Agent or Lender in Cash.

11.15Counterparts.  This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16No Third Party Beneficiaries.  No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, the Lender and the Borrower.

11.17Agency. 

(a)Lender hereby irrevocably appoints Hercules Capital, Inc. to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.

(b)Lender  agrees to indemnify the Agent in its capacity as such (to the extent
not reimbursed by Borrower and without limiting the obligation of Borrower to do
so), according to its respective Term Commitment percentages (based upon the
total outstanding Term Commitments) in effect on the date on which
indemnification is sought under this Section 11.17, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Agent under
or in connection with any of the foregoing; The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

(c)Agent in Its Individual Capacity.  The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as Agent hereunder in its
individual capacity.

(d)Exculpatory Provisions.  The Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, the Agent shall not:

(i)be subject to any fiduciary or other implied duties, regardless of whether
any default or any Event of Default has occurred and is continuing;





37

--------------------------------------------------------------------------------

 



(ii)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Agent is required to exercise as directed
in writing by the Lender, provided that the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Loan Document or applicable law;
and

(iii)except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Agent shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as the Agent or any of its
Affiliates in any capacity.

(e)The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Lender or as the Agent shall believe
in good faith shall be necessary, under the circumstances or (ii) in the absence
of its own gross negligence or willful misconduct.

(f)The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent. 

(g)Reliance by Agent.  Agent may rely, and shall be fully protected in acting,
or refraining to act, upon, any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document that it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties.  In the absence of its gross negligence or willful misconduct, Agent
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
Agent and conforming to the requirements of the Loan Agreement or any of the
other Loan Documents.  Agent may consult with counsel, and any opinion or legal
advice of such counsel shall be full and complete authorization and protection
in respect of any action taken, not taken or suffered by Agent hereunder or
under any Loan Documents in accordance therewith.  Agent shall have the right at
any time to seek instructions concerning the administration of the Collateral
from any court of competent jurisdiction.  Agent shall not be under any
obligation to exercise any of the rights or powers granted to Agent by this
Agreement, the Loan Agreement and the other Loan Documents at the request or
direction of Lenders unless Agent shall have been provided by Lender with
adequate security and indemnity





38

--------------------------------------------------------------------------------

 



against the costs, expenses and liabilities that may be incurred by it in
compliance with such request or direction.

11.18Publicity.  None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a)  the other party's name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the " Publicity Materials"); (b) the names of
officers of such other parties in the Publicity Materials; and (c)  such other
parties’ name, trademarks, servicemarks in any news or press release concerning
such party; provided however, notwithstanding anything to the contrary herein,
no such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii)  to comply with Section 11.12.     

11.19Further Transactions.  Borrower has notified Agent that after the Closing
Date, Borrower may seek to enter into certain transactions pursuant to which
Borrower would incur Indebtedness from time to time that is secured solely by
stock pledge  agreements  (by Borrower or a SPE), royalties (or rights therein
or related thereof), rights to payment under royalties, licenses and the
proceeds thereof solely with respect to clinical assets (the “Proposed Future
Royalty Backed Indebtedness Transactions”).  Borrower acknowledges that the
consummation of any Proposed Further Royalty Back Indebtedness Transaction
requires the prior written consent of Agent and Agent agrees to timely review
any relevant term sheets and/or documentation relating to Proposed Future
Royalty Backed Indebtedness Transactions.

(SIGNATURES TO FOLLOW)





39

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 

 

 

 

BORROWER:

 

 

 

 

VERASTEM, INC.

 

 

 

 

Signature:

/s/ Robert Forrester

 

Print Name:

Robert Forrester

 

Title:

Chief Executive Officer

 

Accepted in Palo Alto, California:

 

 

 

 

AGENT:

 

 

 

 

HERCULES CAPITAL, INC.

 

 

 

 

Signature:

/s/ Jennifer Choe

 

Print Name:

Jennifer Choe

 

Title:

Assistant General Counsel

 

 

 

 

 

LENDER:

 

 

 

 

HERCULES CAPITAL, INC.

 

 

 

 

Signature:

/s/ Jennifer Choe

 

Print Name:

Jennifer Choe

 

Title:

Assistant General Counsel

 





40

--------------------------------------------------------------------------------

 



Table of Exhibits and Schedules

 

 

 

Exhibit A:

Advance Request

 

Attachment to Advance Request

Exhibit B:

Term Note

Exhibit C:

Name, Locations, and Other Information for Borrower

Exhibit D:

Borrower’s Patents, Trademarks, Copyrights and Licenses

Exhibit E:

Borrower’s Deposit Accounts and Investment Accounts

Exhibit F:

Compliance Certificate

Exhibit G:

Joinder Agreement

Exhibit H:

ACH Debit Authorization Agreement

Schedule 1

Subsidiaries

Schedule 1.1

Commitments

Schedule 1A

Existing Permitted Indebtedness

Schedule 1B

Existing Permitted Investments

Schedule 1C

Existing Permitted Liens

Schedule 5.3

Consents, Etc.

Schedule 5.8

Tax Matters

Schedule 5.9

Intellectual Property Claims

Schedule 5.10

Intellectual Property

Schedule 5.11

Borrower Products

Schedule 5.14

Capitalization

 





41

--------------------------------------------------------------------------------

 



EXHIBIT A

ADVANCE REQUEST

 

 

 

 

 

To:

Agent:

Date:

 

__________, 20[__]

 

Hercules Capital, Inc. (the “Agent”)

 

400 Hamilton Avenue, Suite 310

 

Palo Alto, CA 94301

 

email: legal@herculestech.com

 

Attn:

 

VERASTEM, INC. (“Borrower”) hereby requests from Hercules Capital,
Inc. (“Lender”) an Advance in the amount of _____________________ Dollars
($________________) on ______________, _____ (the “Advance Date”) pursuant to
the Loan and Security Agreement among Borrower, Agent and Lender (the
“Agreement”). Capitalized words and other terms used but not otherwise defined
herein are used with the same meanings as defined in the Agreement.

Please:

(a)Issue a check payable to Borrower________

or

(b)Wire Funds to Borrower’s account________ [IF FILED PUBLICLY, ACCOUNT INFO
REDACTED FOR SECURITY PURPOSES]

Bank:                        _____________________________
Address:                    _____________________________
                                 _____________________________
ABA Number:          _____________________________
Account Number:     _____________________________
Account Name:        _____________________________

Contact Person:        _____________________________
Phone Number       

To Verify Wire Info: _____________________________

Email address:           _____________________________

 

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied, waived, or shall be satisfied upon the making of
such Advance, including but not limited to:  (i) that no event that has had or
could reasonably be expected to have a Material Adverse Effect has occurred and
is continuing; (ii) that the representations and warranties set forth in the
Agreement are and shall be true and correct in all material respects on and as
of the Advance Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date in which case they shall be true and correct in all material
respects as of such date; (iii) that Borrower is in compliance with all the
terms and provisions set forth in each Loan Document on its part to be observed
or performed; and (iv) that as of the Advance Date, no fact or condition exists
that





42

--------------------------------------------------------------------------------

 



would (or would, with the passage of time, the giving of notice, or both)
constitute an Event of Default under the Loan Documents.  Borrower understands
and acknowledges that Agent has the right to review the financial information
supporting this representation and, based upon such review in its sole but
reasonable discretion, Lender may decline to fund the requested Advance.

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which  have been represented above shall not be true and correct
on the Borrowing Date and if Agent has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

Executed as of [              ], 20[   ].

BORROWER: VERASTEM, INC.

SIGNATURE:________________________
TITLE:_____________________________
PRINT NAME:______________________





43

--------------------------------------------------------------------------------

 



ATTACHMENT TO ADVANCE REQUEST

Dated: _______________________

Borrower hereby represents and warrants to Agent that Borrower’s current name
and organizational status is as follows:

 

 

Name:

Verastem, Inc.

Type of organization:

Corporation

State of organization:

Delaware

Organization file number:

4853179

Borrower hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current locations are as follows:

117 Kendrick Street, Suite 500, Needham, MA 02494

 





44

--------------------------------------------------------------------------------

 



EXHIBIT B

THE FOLLOWING INFORMATION IS SUPPLIED SOLELY FOR U.S. FEDERAL INCOME TAX
PURPOSES. THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT (‘‘OID’’) WITHIN THE
MEANING OF SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
‘‘CODE’’), AND THIS LEGEND IS REQUIRED BY SECTION 1275(C) OF THE CODE.

HOLDERS MAY OBTAIN INFORMATION REGARDING THE AMOUNT OF OID, THE ISSUE PRICE, THE
ISSUE DATE, AND THE YIELD TO MATURITY RELATING TO THE NOTES BY CONTACTING [NAME
OR TITLE] [ADDRESS] [TELEPHONE NUMBER]

SECURED TERM PROMISSORY NOTE

 

 

$25,000,000

Advance Date:  ___ __, 20[  ]

 

Maturity Date:  _____ ___, 20[ ]

FOR VALUE RECEIVED, VERASTEM, INC., a Delaware corporation, for itself and each
of its Qualified Subsidiaries (the “Borrower”) hereby promises to pay to
Hercules Capital, Inc., a Maryland corporation (or its registered assigns) (the
“Lender”) at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or such other
place of payment as the registered holder of this Secured Term Promissory Note
(this “Promissory Note”) may specify from time to time in writing, in lawful
money of the United States of America, the principal amount of Twenty-Five
Million Dollars ($25,000,000) or such other principal amount as Lender has
advanced to Borrower, together with interest at a rate as set forth in Section
2.1(c) of the Loan Agreement based upon a year consisting of 360 days, with
interest computed daily based on the actual number of days in each month. 

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated [            
], 2017, by and among Borrower,  Hercules Capital, Inc., a Maryland corporation
(the “Agent”) and the several banks and other financial institutions or entities
from time to time party thereto as lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”), and is entitled to the benefit and security of the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement), to which
reference is made for a statement of all of the terms and conditions
thereof.  All payments shall be made in accordance with the Loan Agreement.  All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein.  An Event of Default under the Loan
Agreement shall constitute a default under this Promissory Note. 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law.   Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense.  This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California.  This Promissory Note shall be governed by and construed and
enforced in accordance with, the laws of the State of California, excluding any
conflicts of law rules or principles that would cause the application of the
laws of any other jurisdiction.

 

 

 

BORROWER FOR ITSELF AND

ON BEHALF OF ITS QUALIFIED SUBSIDIARIES:

VERASTEM, INC.

 

SIGNATURE:

 

 

TITLE:

 

 

PRINT NAME:

 





45

--------------------------------------------------------------------------------

 



EXHIBIT C

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

1.  Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:

Name:Verastem, Inc.

Type of organization:Corporation

State of organization:Delaware

Organization file number:4853179

2.    Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

Name:None.
Used during dates of:None.
Type of Organization:None.
State of organization:None.
Organization file number: None.
Borrower’s fiscal year ends on December 31

Borrower’s federal employer tax identification number is: 27-3269467

      3.  Borrower represents and warrants to Agent that its chief executive
office is located at 117 Kendrick Street, Suite 500, Needham, MA 02494.





46

--------------------------------------------------------------------------------

 



EXHIBIT D

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES





47

--------------------------------------------------------------------------------

 



EXHIBIT E

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS





48

--------------------------------------------------------------------------------

 



EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Capital, Inc. (as “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

Reference is made to that certain Loan and Security Agreement dated [
             ], 2017 and the Loan Documents (as defined therein) entered into in
connection with such Loan and Security Agreement all as may be amended from time
to time (hereinafter referred to collectively as the “Loan Agreement”) by and
among VERASTEM, INC. (the “Company”) as Borrower,  the several banks and other
financial institutions or entities from time to time party thereto
(collectively, the “Lender”) and Hercules Capital, Inc., as agent for the
Lender (the “Agent”). All capitalized terms not defined herein shall have the
same meaning as defined in the Loan Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity, that in accordance
with the terms and conditions of the Loan Agreement, the Company is in
compliance for the period ending ___________ of all covenants, conditions and
terms and hereby reaffirms that all representations and warranties contained
therein are true and correct in all material respects on and as of the date of
this Compliance Certificate with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, after giving effect in all cases to any standard(s)
of materiality contained in the Loan Agreement as to such representations and
warranties.  Attached are the required documents supporting the above
certification.  The undersigned further certifies that these are prepared
consistent with past management practice (except for the absence of footnotes
with respect to unaudited financial statement and subject to normal year end
adjustments) and are consistent from one period to the next except as explained
below.

 

 

 

REPORTING REQUIREMENT

REQUIRED

CHECK IF ATTACHED

Interim Financial Statements

Monthly within 30 days (commencing 3/31/17)

 

Interim Financial Statements

Quarterly within 45 days

 

Audited Financial Statements

FYE within 90 days

 

 

Liquidity Covenant: Borrower shall at all times maintain in accounts of Borrower
that are subject to an Account Control Agreement, unrestricted and unencumbered
cash (other than as a result of the Loan Agreement) in an aggregate amount
greater than or equal to the lesser of (a) one hundred twenty-five percent
(125%) of the aggregate outstanding Advances and (b) one hundred percent (100%)
of all cash of Borrower maintained in any accounts (other than Excluded
Accounts). 

125% of Advances: $___________________





49

--------------------------------------------------------------------------------

 



Cash of Borrower maintained in Account Control Agreements: $_________________

All cash of Borrower: $______________________

Cash of Borrower in Excluded Accounts: $______________

Complies:  YesNo

The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Borrower or Borrower Subsidiary/Affiliate, as applicable.

 

 

Depository AC #

Financial Institution

Account Type (Depository / Securities)

Last Month Ending Account Balance

Purpose of Account

BORROWER Name/Address:

 

 


1 

 

 

 

 

 


2 

 

 

 

 

 


3 

 

 

 

 

 


4 

 

 

 

 

 


5 

 

 

 

 

 


6 

 

 

 

 

 


7 

 

 

 

 

 

 

BORROWER SUSIDIARY / AFFILIATE COMPANY Name/Address

 

 


1 

 

 

 

 

 


2 

 

 

 

 

 


3 

 

 

 

 

 


4 

 

 

 

 

 


5 

 

 

 

 

 


6 

 

 

 

 

 


7 

 

 

 

 

 

 



50

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

Very Truly Yours,

 

 

VERASTEM, INC.

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 





51

--------------------------------------------------------------------------------

 



EXHIBIT G

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[         ], 20[  ], and is entered into by and between__________________., a
___________ corporation (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland
corporation (as “Agent”). 

RECITALS

A.  Subsidiary’s Affiliate, VERASTEM, INC., a Delaware corporation (“Company”)
has entered into that certain Loan and Security Agreement dated [        ],
2017, with the several banks and other financial institutions or entities from
time to time party thereto as lender (collectively, the “Lender”) and the Agent,
as such agreement may be amended (the “Loan Agreement”), together with the other
agreements executed and delivered in connection therewith;

B.  Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Agent agree as follows:

1.The recitals set forth above are incorporated into and made part of this
Joinder Agreement.  Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

2. By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that (a) with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [        ], (b) neither Agent nor Lender
shall have any duties, responsibilities or obligations to Subsidiary arising
under or related to the Loan Agreement or the other Loan Documents, (c) that if
Subsidiary is covered by Company’s insurance, Subsidiary shall not be required
to maintain separate insurance or comply with the provisions of Sections 6.1 and
6.2 of the Loan Agreement, and (d) that as long as Company satisfies the
requirements of Section 7.1 of the Loan Agreement, Subsidiary shall not have to
provide Agent separate Financial Statements.  To the extent that Agent or Lender
has any duties, responsibilities or obligations arising under or related to the
Loan Agreement or the other Loan Documents, those duties, responsibilities or
obligations shall flow only to Company and not to Subsidiary or any other Person
or entity.  By way of example (and not an exclusive list): (i)  Agent’s
providing notice to Company in accordance with the Loan Agreement or as
otherwise agreed among Company, Agent and Lender shall be deemed provided to
Subsidiary; (ii) a Lender’s providing an Advance to Company shall be deemed an
Advance to Subsidiary; and (iii) Subsidiary shall have no right to request an
Advance or make any other demand on Lender.

3.Subsidiary agrees not to certificate its equity securities without Agent’s
prior written consent, which consent may be conditioned on the delivery of such
equity securities to Agent in order to perfect Agent’s security interest in such
equity securities.

4.Subsidiary acknowledges that it benefits, both directly and indirectly, from
the Loan Agreement, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or





52

--------------------------------------------------------------------------------

 



defenses to the enforcement of this Joinder Agreement on the basis that (a) it
failed to receive adequate consideration for the execution and delivery of this
Joinder Agreement or (b) its obligations under this Joinder Agreement are
avoidable as a fraudulent conveyance.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 



53

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE TO JOINDER AGREEMENT]

SUBSIDIARY:

_________________________________.



By:

Name:

Title:

Address:





Telephone: ___________

email: ____________

AGENT:

HERCULES CAPITAL, INC.

By:____________________________________
Name:__________________________________
Title: ___________________________________

Address:
400 Hamilton Ave., Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com
Telephone:  650-289-3060

 





54

--------------------------------------------------------------------------------

 



EXHIBIT H

ACH DEBIT AUTHORIZATION AGREEMENT

Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301

Re:  Loan and Security Agreement dated _______________ (the “Agreement”) by and
among Verastem, Inc.  (the “Borrower”), each of its Qualified Subsidiaries (as
defined therein) the Lender (as defined therein) from time to time party thereto
and Hercules Capital, Inc., as administrative agent and collateral agent for
itself and the Lender (the “Agent”)

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Company to initiate debit entries for (i) the periodic payments
due under the Agreement and (ii) out-of-pocket legal fees and costs incurred by
Agent or Lender pursuant to Section 11.11 of the Agreement to the Borrower’s
account indicated below.  The Borrower authorizes the depository institution
named below to debit to such account.

 

[IF FILED PUBLICLY, ACCOUNT INFO REDACTED FOR SECURITY PURPOSES]

 

 

Depository Name

Branch

City

State and Zip Code

Transit/ABA Number

Account Number

 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

VERASTEM, INC.
(Borrower)(Please Print)

By: _________________________________________

Date: ________________________________________

 





55

--------------------------------------------------------------------------------

 



SCHEDULE 1.1

COMMITMENTS

 

 

 

LENDER

TRANCHE

TERM LOAN COMMITMENT

Hercules Capital, Inc.

Term A Loan

$2,500,000

Hercules Capital, Inc.

Term B Loan

$2,500,000

Hercules Capital, Inc.

Term C Loan

$5,000,000

Hercules Capital, Inc.

Term D Loan

$15,000,000

TOTAL COMMITMENTS

 

$25,000,000

 

56

--------------------------------------------------------------------------------